Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                       DETAILED ACTION

1. This action is response to application filed on 08/13/2021. Claims 1-20 are pending.
                                Allowable Subject Matter
2. There is no prior arts of record, singly or in combination teaches the feature of claim(s) limitations in context of the claims 1, 10 and 19 as a whole. However, claims 1, 10 and 19 are not in allowance condition yet because of existing double patenting issue in those claims. 
3. For claim 1, Wang et al. (U.S. 11,025,478) teaches a method for analyzing performance of a network by managing network data relating to operation of the network. Wang teaches receiving a plurality of network data records from at least one network data source, processing the received network data records in to a plurality of network data documents, each document corresponding to a received network data record and assembling the network data documents into document groups, performing at least one of identifying the term as an anomalous term, identifying the document groups containing the anomaly as an anomalous group and/or identifying a document containing the anomalous term as an anomalous document (Wang column 3, lines 27-44, column 5, lines 37-43). But Wang et al. (U.S. 11,025,478) does not teach monitoring the confidence score over time to detect an anomaly in the network environment; in response to detecting the anomaly, identifying a relevant network state of the network environment by gathering characteristics of a relevant portion of the network environment within a specific time frame when the anomaly occurred in the network environment; and presenting the relevant network state and the anomaly in the network environment. The same reasoning applies to claims 10 and 19.

                                                        Double patenting

4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5. Claim 1, 10 and 19 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. 17401354. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them describe similar a method for determining a confidence score for at least one value of parameters of a network environment.
6. Claim 1, 10 and 19 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. 11,115,300. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them describe similar a method for determining a confidence score for at least one value of parameters of a network environment.

	
The current application 17401354
10,587,484
Explanation
1.A method comprising:
determining a confidence score for at least one value of parameters of a network environment, wherein the at least one value of the parameters of the network environment defines network events occurring in the network environment; 

















monitoring the confidence score over time to detect an anomaly in the network environment; 
in response to detecting the anomaly, 
identifying a relevant network state of the network environment by gathering characteristics of a relevant portion of the network environment within a specific time frame when the anomaly occurred in the network environment; and 




presenting the relevant network state and the anomaly in the network environment.



The current application 17401354
1.A method comprising:



determining a confidence score for at least one value of parameters of a network environment, wherein the at least one value of the parameters of the network environment defines network events occurring in the network environment; 
monitoring the confidence score over time to detect an anomaly in the network environment; in
response to detecting the anomaly, identifying a relevant network state of the network environment by gathering characteristics of a relevant portion of the network environment within a specific time frame when the anomaly occurred in the network environment; and

presenting the relevant network state and the anomaly in the network environment.

1.A method comprising:    determining confidence scores for at least one value of parameters of a network environment defining network events occurring in the network environment, the confidence scores indicating a frequency that the network events defined by the at least one value of the parameters of the network environment have a specific event state, the parameters of the network environment include one or a combination of a logical hierarchy parameter of the network environment, a network hierarchy parameter of the network environment, or a physical hierarchy parameter of the network environment;
determining a relevant portion of the network environment based on the at least one value of the parameters of the network environment; 
monitoring the confidence scores to detect an anomaly in the network environment;


identifying a relevant network state of the network environment in response to detecting the anomaly in the network environment, the relevant network state of the network environment identified based on the relevant portion of the network environment and the anomaly in the network environment; and 
presenting the relevant network state of the network environment and the anomaly in the network environment to a user.

U.S. 11,115,300
1.A method comprising: sorting network events based on values of parameters of a network environment defining the network events; identifying event states of the network events; 
determining a confidence score that at least one of the values is associated with at least one event state of the event states and includes at least a frequency that the associated network event has the at least one event state;
monitoring the confidence score to detect an anomaly in the network environment; 
in response to detecting the anomaly, identifying a relevant network state of the network environment by gathering characteristics of a relevant portion of the network environment at a specific time frame when the anomaly occurred in the network environment; and
presenting relevant network state and the anomaly in the network environment.





Similar remarks apply to the instant claims 10 and 19.
                                                     Conclusions
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452